UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 21-2272


In re: BILLY DEE WILLIAMS,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:21-hc-02054-FL)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy Dee Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Dee Williams petitions for a writ of mandamus seeking an order compelling a

North Carolina Superior Court judge to correct Williams’ judgment of conviction.

Williams asserts that the North Carolina state court lacked jurisdiction over the criminal

proceedings against him. Williams also asks that we review a federal district court decision

dismissing his 28 U.S.C. § 2254 petition. We conclude that Williams is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Furthermore, mandamus relief is available only

when the petitioner has a clear right to the relief sought and “has no other adequate means

to attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (brackets and internal

quotation marks omitted).

       This court does not have jurisdiction to grant mandamus relief against state officials,

however, see Gurley v. Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir.

1969), and it also lacks jurisdiction to review final state court orders, see D.C. Ct. of App.

v. Feldman, 460 U.S. 462, 482 (1983). Moreover, mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       Because the relief Williams seeks is not available by way of mandamus, we deny

mandamus relief. We deny Williams’ motion to seal. We dispense with oral argument




                                              2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             3